       Case 7:17-cv-00720-NSR-JCM Document 35 Filed 10/24/18 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X
 MICHELE PARK, on behalf of herself and other
 similarly situated employees                                              17 Civ. 0720 (NSR) (JCM)

                                  Plaintiff(s),

                 -against-

 SANCIA HEALTHCARE, INC., aka SANCIA
 WELLNESS, PENNYE W. NASH, AS EXECUTIVE
 DIRECTOR AND INDIVIDUALLY, and IAN DAVIS
 AS PRESIDENT AND INDIVIDUALLY

                                     Defendants.
 ----------------------------------------------------------------------X

                                     CERTIFICATE OF SERVICE


        I, the undersigned, Plaintiff’s attorney of record, hereby certify that on 10-04-2018, I

caused a true and correct copy of the: Plaintiff’s Letter to the Honorable Judith C. McCarthy,

dated October 3, 2018, to be served on Defendants via the United States Postal Service, with

Certificate of Mailing, within the State of New York, addressed as follows:



 Sancia Healthcare, Inc.               Ms. Pennye W. Nash                   Ian Davis
 20 Church Street                      C/o Sancia Healthcare, Inc.          C/o Sancia Healthcare, Inc.
 White Plains, NY 10601                20 Church Street                     20 Church Street
                                       White Plains, NY 10601               White Plains, NY 10601




                                                                                    /s/
                                                                             Lee Nuwesra, Esq.
                                                                             Attorney for Plaintiff
                                                                             One Grand Central Place
                                                                             60 East 42nd Street, Ste. 1132
                                                                             New York, NY 10165
